                                                                     SIGNED.


                                                                     Dated: November 23, 2020


1
                                                                     _________________________________
2
                                                                     Paul Sala, Bankruptcy Judge
3

4

5

6

7
                             THE UNITED STATES BANKRUPTCY COURT
8
                                  FOR THE DISTRICT OF ARIZONA
9

10

11   In re                                             CHAPTER 13
12   RUBEN BORBON, JR.,
13                                                     CASE NO. 2-19-BK-15474-PS
     and
14
     HEATHER NICOLE BORBON,                            STIPULATED ORDER CONFIRMING
15                                                     FIRST AMENDED CHAPTER 13 PLAN
16                              Debtors.

17
            The First Amended Chapter 13 Plan having been properly noticed out to creditors and
18   any objection to confirmation having been resolved,
19
             IT IS ORDERED confirming the First Amended Plan of the Debtors as follows:
20

21         (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following
     amounts of future income to the Trustee for distribution under the Plan.
22

23
             (1) Future Earnings or Income. Debtors shall make the following monthly Plan payments:
24
                    Months                 Amount
25
                    1‐60                   $3,257.00
26

27                                                 -1-
                                                                                       In re: Borbon
28                                                                        Case No. 2-19-BK-15474-PS




     Case 2:19-bk-15474-PS        Doc 35 Filed 11/23/20 Entered 11/23/20 07:40:26               Desc
                                   Main Document    Page 1 of 6
1            The payments are due on or before the 9th day of each month commencing January 9,
2    2020. Debtors are advised that when payments are remitted late, additional interest may accrue
     on secured debts which may result in a funding shortfall at the end of the Plan term. Any funding
3
     shortfall must be cured before the plan is deemed completed.
4

5            Within 14 days of filing them, the Debtors will provide a copy of the 2019 through 2023
     federal and state income tax returns to their attorney, who is to provide the returns to the Trustee
6
     through www.13documents.com.
7

8           (2) Other Property. Debtors will submit nonexempt state and federal income tax refunds
     for 2019 as supplemental payments to be paid first to unsecured, priority claims, and then to
9
     unsecured, nonpriority claims. In the event that other property is submitted, it shall be treated as
10   supplemental payments
11
             (B) DURATION. This Plan shall continue for 60 months from the first regular monthly
12
     payment described in Paragraph (A)(1) above. If at any time before the end of the Plan period all
13   claims are paid, then the Plan shall terminate. In no event will the term of the Plan be reduced to
14   less than 60 months, exclusive of any property recovered by the Trustee, unless all allowed
     claims are paid in full.
15

16            (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified
17   as listed below. The Plan and this Order shall not constitute an informal proof of claim for any
     creditor. This Order does not allow claims. Claims allowance is determined by § 502 and the
18
     Federal Rules of Bankruptcy Procedure. The Trustee shall receive the percentage fee on the Plan
19   payments pursuant to 28 U.S.C. § 586(e), then the Trustee will pay secured creditors or allowed
20   claims in the following order:

21
            (1) Administrative expenses:
22

23             Attorney Fees. Tom McAvity, shall be allowed total compensation of $4,500. Counsel
               received $26 prior to filing this case and will be paid $4,474 by the Chapter 13
24
               Trustee.
25

26          (2) Claims Secured by Real Property:

27                                                   -2-
                                                                                             In re: Borbon
28                                                                              Case No. 2-19-BK-15474-PS




     Case 2:19-bk-15474-PS          Doc 35 Filed 11/23/20 Entered 11/23/20 07:40:26                 Desc
                                     Main Document    Page 2 of 6
1                                                        , secured by a first deed of trust in the
           (a) Creditor, Freedom Mortgage Corporation
                                                              arrears of $3,542.87, with 0%
               Debtor’s residence, shall be paid pre-petition
2

3              interest.
                                                             by the Trustee beginning in month 1 of
4           (b) Conduit mortgage payments shall be paid
                                                                 creditor on January 1, 2020. The
5               the Plan for the mortgage payment due to the
                                                                 for the duration of the Plan unless
6               conduit payment shall be paid by the Trustee
                                                                     nce on hand in Debtor’s account
7
                otherwise ordered. For any month when the bala
                                                                     uit payment and any adequate
                 is insufficient to allow disbursement of the cond
8
                                                                   have become due, the amount due
                 protection payments on personal property that
9                                                                the next disbursement date when the
                 for that month will be paid to the creditor on
10                                                              s to pay a full conduit payment.
                  Debtor’s account balance has sufficient fund
                                                             is received, the Trustee will adjust the
11
             (c) If and when a Notice of Payment Change
                                                                    ease in the mortgage payment, The
12                Plan payment to reflect the decrease or the incr
                                                                  tgage conduit payment without
13                Trustee is authorized to disburse the new mor
                                                                   of the Plan.
14               seeking an Order of the Court or a modification
                                                           poration, shall be paid post petition
15           (d) Secured Creditor, Freedom Mortgage Cor
                                                                  dom files any additional notices
                 mortgage fees and expenses of $900.00. If Free
                                                                 days of the notice, the Debtors will
16
                 for post-petition fees and expenses, within 21
17                                                               amended SOC must provide for
                 submit an amended SOC to the Trustee. The
                                                                tee fee, and increase plan yield
                  payment of the additional expenses, plus trus
18

19                accordingly.
                                                               by a lien in Debtors’ residence, shall
20            (e) Meridian Community Association, secured
                                                                12% interest. The Debtors will pay
21                be paid pre-petition arrears of $714.00, with
                                                                    n Community Association.
22                all post-petition assessments directly to Meridia
           (3) Claims Secured by Personal Property:
23

24           (a) Vantage West Credit Union, secured by a lien in 2016 GMC Terrain, shall be paid
25               a secured claim of $17,366.00 with 6% interest. The creditor will receive adequate
26               protection payments of $200 per month. The balance of the debt shall be classified
27               as unsecured.                    -3-
                                                                                          In re: Borbon
28                                                                           Case No. 2-19-BK-15474-PS




     Case 2:19-bk-15474-PS       Doc 35 Filed 11/23/20 Entered 11/23/20 07:40:26                 Desc
                                  Main Document    Page 3 of 6
1           (b) Arizona Central Credit Union, secured by a lien in 2008 Chevy 2500 shall be paid
2               a secured claim of $10,000.00 with 6% interest. The creditor will receive adequate
3               protection payments of $200 per month. The balance of the debt shall be classified

4
                as unsecured.

5
          (4) Unsecured Priority Claims:
6

7            (a) Department of Treasury/Internal Revenue Service shall be paid an unsecured
8                priority claim of $1,140.81 with no interest for income taxes.
             (b) Arizona Department of Revenue shall be paid an unsecured priority claim of
9
                 $835.48 with no interest for income taxes.
10

11        (5) Surrendered Property:

12
             Upon confirmation of this plan or except as otherwise ordered by the Court,
13           bankruptcy stays are lifted as to collateral to be surrendered. Such creditor shall
14           receive no distribution until the creditor timely files a claim or an amended proof of
             claim that reflects any deficiency balance remaining on the claim. Assuming the
15
             creditor has an allowed proof of claim, should the creditor fail to file an amended
16           claim consistent with this provision, the Trustee need not make any distributions to
17           that creditor. Debtors surrender the following property:

18
             (a) None.
19

20        (6) Other Provisions: None.

21
          (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the
22            Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro
23            rata the balance of the payments under the Plan and any unsecured debt balance
              remaining unpaid upon completion of the Plan may be discharged as provided in 11
24
              U.S.C. § 1328.
25

26        (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the

27                                               -4-
                                                                                        In re: Borbon
28                                                                         Case No. 2-19-BK-15474-PS




     Case 2:19-bk-15474-PS      Doc 35 Filed 11/23/20 Entered 11/23/20 07:40:26                Desc
                                 Main Document    Page 4 of 6
                date of this Order. Propeny of the estate vests in Debtors upon confirmation, subject to the rights
           2    of the Trustee to assen a claim to any additional property oflhe estate pursuant to 11 t:.S.C. §
                1306.
           3

           4

           5                                       ORDER SIGNED ABOVE
           6

           7
               Approved as to Fonn and Content By:
           8

           9
                                        Russell Brown
                                        2020.11.19 14:02:17
       10                               -07'00'
               Russell Brown, Trustee
       II

       12

       13
                /~~
      l4
               Tom McAvity
      ]5       Anomey for Debtors




      18       Howard A. Chorost
               Anomey for Creditor, Vantage West Credit Union
      19

  20

  21

  22

  23

  24

 25
 26

 27                                                           . 5-
                                                                                                       In r~: Borbm
 28
                                                                                        Case   No. 2-19-BK-!5.\74-1"




Case 2:19-bk-15474-PS                    Doc 35 Filed 11/23/20 Entered 11/23/20 07:40:26                               Desc
                                          Main Document    Page 5 of 6
                    The Debtors certify: All required State and Federal Income tax retums have been filed N
      2     domestic support obligation is owed or, if owed, such payments are current since the filing of the
            Petition.

      4

      s
      6     RUBEN BORBON, JR., Debtor




             ~~
       7

       8

       9

      10

      II

      12

      13

      14

       15

       16

       17

       18

       19

       20

      21

       22

      23

      24

       25

      26

      27                                                    - 6-
                                                                                                   In re: Borbo
      28                                                                              Case No. 2-19-BK-15474-P.




Case 2:19-bk-15474-PS               Doc 35 Filed 11/23/20 Entered 11/23/20 07:40:26                               Desc
                                     Main Document    Page 6 of 6
